 306DECISIONSOF NATIONALLABOR RELATIONS BOARDMead-Atlanta Paper CompanyandAtlanta Printing Specialties& Paper Products UnionNo. 527,International Printing Press-men & Assistants'Union of NorthAmerica, AFL-CIO, Peti-tioner.Case No. 10-RC-4262.March 19, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Paul L. Harper,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the manufacture of paper boardcontainers at its two adjacent plants, known as Plants Nos. 1 and 2,inAtlanta, Georgia.The Employer and the Petitioner generallyagree as to the appropriateness of a single unit of the productionand maintenance employees in both plants.They disagree, however,as to the unit placement of the several categories set forth below.Alleged Technical EmployeesThe six laboratory technicians, in the testing laboratory, maketensile, brightness, puncture, tear, and other tests with machines toassure the conformity of the Employer's product with customers'specifications.Their testing work is routine and unrelated to thatperformed in the Employer's entirely separate research and develop-ment laboratory, which is staffed by graduate chemists whom the1 The Employer'srequest for oral argument is denied,as the record and briefs ade-quately present the positions of the parties. In view of our determination as to the unitplacement of the leadmen herein, we deem it unnecessary to consider the Employer'smotion for leave to adduce additional evidence in their regard or the Petitioner's replyto the Employer's motion.2 The Employer's motion to dismiss the petition on the ground that the record containsno evidence as to the Petitioner's showing of interest is denied.The sufficiency of apetitioner's showing of interest is t; an administrative matter not subject to litigation.Moreover, we are administratively satisfied that the Petitioner's showing of interest isadequate.0. D. Jennings & Company,6S NLRB 516.123 NLRB No. 31. MEAD-ATLANTA PAPER COMPANY307parties agree to exclude from the unit.The work of the laboratorytechnicians requires only a high school training and 2 weeks of jobexperience.These employees have substantially the same condition&of employment as, and interchange with, production employees.The corrugated sample makers, including an assistant and aclerk, use production-type machines and materials in making samplesof production items for the Employer's Corrugated Division 3 forsubmission to the Employer's customers.The package engineeringsample makers, including an assistant, a clerk, and a die layoutemployee who traces patterns on wood for use by diemakers in mak-ing production dies, perform essentially similar work for the Em-ployer'sFolding Box and Flexograph Divisions. Sample makershave only a high school education, which may include mechanicaldrawing courses.They are under the same supervision as the sampledesigners and design engineers, whom the parties agree to excludefrom the unit.'All sample makers work in the same area, whichis adjacent to the plant engineering sample makers' production area.The recent removal of the corrugated sample makers to this sitefrom their former production area and supervision was solely dueto an expansion of the Employer's facilities and the consequent needfor additional production space.The conditions of employment ofall sample makers are substantially similar to those of the productionemployees.The production art employees include artists with an art schoolcourse or an aptitude for copy, who prepare black and white pasteupsand drawings for production use.Their work is routine, as theoriginalmaster designs, from which they start, are prepared bycreative design art employees whom the parties agree to excludefrom the unit.There is also a photostat operator with a high-schooleducation who reproduces the artists' drawings on plates for out-side processing.The conditions of employment of the production artemployees are substantially similar to those of the production em-ployees.As the laboratory technicians, the sample makers, and the pro-duction art employees perform work of a routine nature and lack thetraining or qualifications of technical employees, we find that theyare not technical employees within the meaning of the Act, and, inview of the similarity of their work interests to those of the pro-duction employees, we shall include them in the production andmaintenance unit herein found appropriate.3The Employer's operations administratively comprise three divisions,known as theCorrugated Division,the Folding Box Division,and the Flexogiaph Division.4 The sample designers and design engineers,a creative group;design the cartons fromwhich the samples are made.5General Shoe Corporation,120 NLRB 911;Drexel Furniture Company,116 NLRI1434, at 1437;Buzza-Cardozo Company,99 NLRB 40;Humble Oil & Refining Company,115 NLRB 1485, at 1491. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlant Clerical EmployeesThe finished goods checkers, in the finishing department, count andtabulate completed production items moving to the warehouse andreport the same to the production control area.Under productionsupervision,they spend virtually all of their time in productionareas.The inventory control clerks, under production control super-vision, prepare inventories of raw materials and work in progress,using cards sent them by clerks in the materials handling depart-ment.They work alongside forklift truck dispatchers and materialshandling employees in an office adjacent to the production area.Production control clerks, in an office adjacent to production opera-tions and under production control supervision, prepare productionreports and compute incentive time.They work with planning andscheduling employees.Schedulers work in offices adjacent to pro-duction operations and under the planning and scheduling super-visor, maintaining a status board as a visual representation of pro-duction orders in process.A scheduler-typist types cards used onthe status board, which also serves as a daily tabulation of work inprogress.In view of the close similarity of work interests between the fin-ished goods checkers, the inventory control clerks, the productioncontrol clerks, and the schedulers on the one hand, and the produc-tion employees on the other hand, we find that these employees areessentially plant clerical employees, and in accord with our usualpolicy in such cases, we shall include them in the unit.6As thescheduler typist performs work closely related to functions of pro-duction, we shall include her in the unit as a plant clerical employee.?Office Clerical EmployeesThe timekeeper works alone in the Employer's I.B.M. room and isunder its accounting department supervision.He picks up timecardssent him by the Employer's mail service, checks their accuracy,returns them, if necessary, to the foreman for correction, and for-wards them to the I.B.M. room.He has the same hours as the officeclerical employees.The incentive calculators, adjacent to, and underthe supervision of, the accounting department, calculate the Em-ployer's sales against the production employees' time worked, usingelectric calculators.They visit the production area only to checkdiscrepancies in their reports.The traffic clerks work in a separateoffice under the traffic manager.They check traffic rates for accu-racy, ascertain correct truck loadings, and contact trucking lines foreMurrayOhioManufacturingCo., 118 NLRB 1027, at 1029, 1030;Harvey Lumber &Supply Co.,118 NLRB 737, at 740;The BerklineCorporation,114 NLRB 375, at 370, 377.7Waldorf Instrument Company,122 NLRB 803. MEAD-ATLANTA PAPER COMPANY309shipment of the Employer's products.On occasion, they visit theshipping room to check on the status of merchandise awaiting ship-ment, but there is no indication that they have regular contacts withthe production employees.As the interests and duties of the timekeeper, the incentive calcu-lators, and the traffic clerks are substantially different from those ofthe production employees and are essentially similar to those ofoffice clerical employees, we shall exclude them from the unit asoffice clerical employees.8Over-the-Road TruckdriversIn addition to local drivers, who are under shipping and ware-house supervision, and who the parties agree should be included inthe unit, the Employer has 22 over-the-road truckdrivers, under thesupervision of the traffic control department, who pick up raw mate-rials, haul leased machinery, and deliver finished products for theEmployer.They work no regular hours, are paid at a weekly rate,plus additional compensation on a mileage basis, and are subject toInterstate Commerce Commission regulations.However, both over-the road and local drivers make regular deliveries to the nearbycities.Under these circumstances, and especially in view of the dis-agreement of the parties as to their unit placement and of the factthat no labor organization seeks to represent them separately, we findthat the interests of the over-the-road truckdrivers are sufficientlyrelated to those of the other drivers and employees to warrant theirinclusion in the unit .9Cafeteria EmployeesThe cafeteria employees including bakers, cook, servers, dishwash-ers, general utility employees, and cashiers, furnish meals in thecafeteria and serve coffee and doughnuts from a coffee cart through-out the production and general office area.They receive substan-tially the same benefits as the other employees in the unit. In thesecircumstances, and in accord with Board policy, we shall include thecafeteria employees.10The AllegedSupervisorsAlthough agreeingto the inclusionof the Employer's 27 otherleadmen, theparties disagree as to the status of the following 10leadmen : the leadmen in the pit at Plant No. 1, on the baler in thes Olin Mathieson Chemical Corporation,117 NLRB 665,at 666;Plankinton PackingCompany,116 NLRB 1225,at 1231(comptometer operators);Stratford Furniture Corpo-ration,115 NLRB 739, at 740 (traffic clerk).9 Sidney Blumenthal&Co., Inc.,113 NLRB 791;McAllister'sDairy Farms, Inc.,118NLRB 1117,at 1119.10JeffersonMills,Division of Kahn and Feldman, Inc.,120 NLRB 385. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlexograph Division, and in the stereo department; the stone man;the two mercury cutting machine master pressmen; the two leaddiemakers in the Flexograph Division; the cylinder cutting masterpressman; and the carpenter leadinan.These leadmen are moreexperienced employees, who, in some instances, routinely direct thework of four employees each and are responsible for the quality ofwork so performed.They have no authority to hire or dischargeemployees or to reprimand or discipline them.Unlike the foremenand other supervisory personnel whom the parties agree to excludeas supervisors within the meaning of the Act, the leadmen hereindo not make effective recommendations affecting the status of em-ployees, but merely make individual work performance reports,which their supervisors, in turn, use to make their own independentrecommendations.Under all the circumstances, and as the 10 lead-men herein do not possess or exercise the statutory authority ofsupervisors, we find that they are not supervisors as defined in theAct.Accordingly, we shall include them in the unit."Accordingly, we find that all production and maintenance employ-ees in the Employer's paper board container manufacturing PlantsNos. 1 and 2, and auxiliary warehouses, in Atlanta, Georgia, includ-ing warehouse employees, laboratory technicians, corrugated sampleand package engineering sample makers, production art employees,plant clerical employees, over-the-road truckdrivers, cafeteria em-ployees, and leadmen, but excluding office clerical employees, pro-fessionaland technical employees, leasemachinery employees,guards, and supervisors as defined in the Act constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]n United States Gypsum Company,118 NLRB 20, at 29.Humko,a Division of National Dairy Products Corporation 1andMartinDiepholz and Ruben Cash,PetitionersandGeneral Drivers,Salesmen & Warehousemen'sLocal Union984,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen&Helpers of America.Case No. 32-RD-61.March 19, 1959DECISION AND DIRECTION OF ELECTIONUpon a decertification petitionduly filed underSection 9(c) ofthe National Labor RelationsAct, a hearingwas held before Joseph"The nameof the Employerappears as amended atthe hearing.123 NLRB No. 38.